DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 12 October 2022 has been entered.  
Applicant’s amendments have provided new grounds for a Drawing objection, Specification objection, as well as a new matter rejection.
Applicant’s arguments, see section entitled, “Claim Rejections Under 35 U.S.C. § 103,” pages 8-13, filed 12 October 2022, with respect to the rejections based on the prior art have been fully considered.  However, a newly identified reference teaches the amended portion of the claims.  Therefore, the grounds of rejection under 35 USC § 103 still stand.
The limitations of claims 4, 9, 15, and 22-24 would be allowable, if rewritten in independent form including all of the limitations of the base claim and any intervening claims and the 35 U.S.C. 112 rejections are overcome.
Status of the Claims
In the amendment dated 12 October 2022, the status of the claims is as follows: Claims 1, 4-5, 7, 11, 15-16, and 20 have been amended.  Claims 3, 6, 14, 17, and 21 are cancelled.  Claims 22-25 are new.
Claims 1, 4-5, 7-13, 15-16, 18-20, and 22-25 are pending.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “distal wall” of claims 1, 11, and 20 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.  This new objection has been added based on the amended portion of the claim.	
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: as a result of claiming plasma cutting, recommend removing mention of “Welder” from the title, i.e., “Shape Memory Alloy Starter for a Plasma Cutting Torch
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4-5, 7-13, 15-16, 18-20, and 22-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The limitation in claims 1, 11, and 20 “an orifice sized to constrain a stream of cutting plasma emanating from the plasma electrode” is not found in the original disclosure.  Although the Applicant suggests this limitation can be found in paragraphs 0066-0069 of the Specification (see page 8 of the remarks dated 12 October 2022), the examiner could find no mention of a description matching this limitation in the referenced paragraphs.  Claims 4-5, 7-10 are rejected based on their dependency to claim 1.  Claims 12-13, 15-16, 18-19, and 22 are rejected based on their dependency to claim 11.  Claims 23-25 are rejected based on their dependency to claim 20.  This new rejection has been added based on the amended portion of the claim.	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 20 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Goldman (GB-1003250-A, referencing provided foreign version) in view of Norris et al. (US-9288887-B2) and Hirotsu et al. (JP-H05-36494-A, relying on the provided English translation for written disclosure and the official foreign version for drawings).
Regarding claim 20, Goldman teaches a method of initiating a pilot arc (“igniting the arc at the start of operations,” page 1, line 34) in a plasma arc torch (“plasma-arc torch,” page 1, line 25) comprising: 
providing a shape memory alloy (SMA) starter (bimetallic strip 10 and auxiliary electrode 11, fig. 1) comprising a deformable SMA starter element (bimetallic strip 10 and auxiliary electrode 11, fig. 1) extending from a proximal end (end of the strip 10 connected to nozzle 3, fig .1) to a distal end (auxiliary electrode 11, fig. 1), the distal end extending axially into an annular gap (gap between nozzle 3 and electrode 2, fig .1) between a plasma electrode (electrode 2, fig. 1) and a plasma tip (tip of nozzle 3, fig. 1), the plasma tip comprising a distal wall (bottom circular edge of nozzle 3, fig. 1) defining a distal end of the annular gap and the distal wall including an orifice (circular opening in the interior of the bottom of the nozzle 3, fig. 1) sized to constrain a stream of cutting plasma emanating from the plasma electrode (“the arc is constrained to pass through a constricting nozzle together with a stream of gas,” page 1, lines 24-29; “cutting processes,” page 1, line 15), and the proximal end of the deformable SMA starter being coupled (coupled through the main body 1, fig. 1) to a gas distributor (tubular handle 4, fig. 1; provides gas, page 2, line 17) disposed between the plasma electrode and the plasma tip (the left end of the tubular handle 4 is disposed between the electrode 2 and the nozzle 3, fig. 1), wherein, in a rest state (as shown in fig. 1); and 
applying current to the deformable SMA starter element to cause the deformable SMA starter element to deform from the rest state to a deformed state (“a direct current of about 5 to 10 amp flows through the closed circuit, heating the auxiliary electrode and the bimetallic strip and causing the bimetallic strip to bend away from the nozzle,” page 2, lines 39-44) and move out of the first position so that the deformable SMA starter element is spaced apart from the plasma tip (“heating the auxiliary electrode and the bimetallic strip and causing the bimetallic strip to bend away from the nozzle, breaking the contact between the electrodes and forming an arc therebetween,” page 1, lines 79-83) and the pilot arc is drawn out in the annular gap between the plasma electrode and the plasma tip (“a main arc will be formed therebetween,” page 2, lines 48-49), the pilot arc being usable to initiate the stream of cutting plasma constrained by the orifice of the plasma tip (page 2, lines 45-49). 
Goldman, fig. 1

    PNG
    media_image1.png
    561
    625
    media_image1.png
    Greyscale


Goldman does not explicitly disclose that the deformable SMA starter element is disposed in a first position where the deformable SMA starter element contacts the plasma tip. 
However, in the same field of endeavor of plasma arch torches, Hirotsu teaches that the deformable SMA starter element (electrically conductive material 12) is disposed in a first position (the claimed “rest state” is construed by the examiner as the position the electrically conductive material 12 rests as shown in fig. 1a, prior to being deformed by the heat, which results in fig. 1b, described page 2, lines 38-42) where the deformable SMA starter element contacts the plasma tip (as shown in fig. 1a, the electrically conductive material 12 is in contact with the nozzle 12).
Hirotsu, figs. 1a and b

    PNG
    media_image2.png
    521
    323
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    435
    294
    media_image3.png
    Greyscale

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Goldman by placing the bi-metallic material directly in contact with the nozzle tip, in view of the teachings of Hirotsu, for the advantage of applying a main voltage across the gap between the nozzle side and the electrode which would preempt the need for a second and separate voltage source connected to the bi-metallic material, reducing the cost needed for a second voltage source (Hirotsu, page 2, lines 12 and 38-42).
Regarding claim 25, Goldman teaches wherein the deformable SMA starter element (bimetallic strip 10 and auxiliary electrode 11, fig. 1) is not in contact with the plasma tip (“causing the bimetallic strip to bend away from the nozzle,” page 2, lines 42-43) and is not in contact with the plasma electrode when in the deformed state (“causes the auxiliary electrode to move away from the main electrode,” page 2, lines 76-77).
Claims 1 5, 7-8, 10-12, 16, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Goldman (GB-1003250-A, referencing provided foreign version) in view of Norris et al. (US-9288887-B2) and Hirotsu et al. (JP-H05-36494-A, relying on the provided English translation for written disclosure and the official foreign version for drawings).
Regarding claim 1, Goldman teaches a plasma arc torch (“plasma-arc torch,” page 1, line 25) comprising: 
a plasma electrode (electrode 2, fig. 1) and a plasma tip (tip of nozzle 3, fig. 1) that are aligned concentrically with an annular gap therebetween (gap between nozzle 3 and electrode 2, fig .1), the plasma tip including a distal wall (bottom circular edge of nozzle 3, fig. 1) that defines a distal end of the annular gap and includes an orifice (circular opening in the interior of the bottom of the nozzle 3, fig. 1) sized to constrain a stream of cutting plasma (“the arc is constrained to pass through a constricting nozzle together with a stream of gas,” page 1, lines 24-29; “cutting processes,” page 1, line 15) emanating from the plasma electrode (“from a nozzle,” page 1, lines 18-19; construed as also coming from the electrode 2 which is inside the nozzle 3, fig. 1), wherein the plasma electrode is adapted for electrical connection to a cathodic side of a power supply (connection from the electrode 2 to the welding supply 7, fig. 1), and the plasma tip is adapted for electrical connection to an anodic side of the power supply (connection from the nozzle 3 to the welding supply 7, fig. 1) during piloting (“supply of electrical potential to the auxiliary electrode,” page 2, lines 34-35; Goldman does not explicitly disclose which sides of the circuit shown in fig. 1 are the cathode or the anode, i.e., the positive or negative terminals of the circuit); and 
a gas distributor (tubular handle 4, fig. 1; provides gas, page 2, line 17) disposed between the plasma electrode and the plasma tip (the left end of the tubular handle 4 is disposed between the electrode 2 and the nozzle 3, fig. 1);
a shape memory alloy (SMA) starter (bimetallic strip 10 and auxiliary electrode 11, fig. 1) comprising a SMA starter element (bimetallic strip 10 and auxiliary electrode 11, fig. 1) extending from a proximal end (end of the strip 10 connected to nozzle 3, fig .1) to a distal end (auxiliary electrode 11, fig. 1), the proximal end being coupled to the gas distributor (coupled through the main body 1, fig. 1) and the distal end extending axially into the annular gap between the plasma electrode and the plasma tip (as shown in fig. 1), wherein the SMA starter element is configured to deform, when heated, from a rest state (as shown in fig. 1), to a deformed state where the SMA starter element is spaced apart from the plasma tip, and wherein a deformation of the SMA starter element draws a pilot arc that extends at least partially through the annular gap between the plasma electrode and the plasma tip (“heating the auxiliary electrode and the bimetallic strip and causing the bimetallic strip to bend away from the nozzle, breaking the contact between the electrodes and forming an arc therebetween,” page 1, lines 79-83), the pilot arc being usable to initiate the stream of cutting plasma constrained by the orifice of the plasma tip (“a main arc will be formed therebetween,” page 2, lines 48-49).
Goldman does not explicitly disclose wherein the plasma electrode is adapted for electrical connection to a cathodic side of a power supply, and the plasma tip is adapted for electrical connection to an anodic side of the power supply during piloting; a rest state where the SMA starter element  is in contact with the plasma tip (although Goldman teaches power supply source 7 with terminal ends going to the main electrode and the nozzle, Goldman does not explicitly disclose that the electrode is connected to the cathode or that the nozzle is connected to the anode).
However, in the same field of endeavor of plasma arch torches, Norris teaches the plasma electrode (electrode 100, fig. 4) adapted for electrical connection to a cathodic side of a power supply (“the electrode is disposed within the plasma arc torch and adapted for electrical connection to a cathodic side of a power supply,” abstract), and the plasma tip (tip 102, fig. 4) adapted for electrical connection to an anodic side of the power supply during piloting (“the tip is positioned distally from the electrode and adapted for electrical connection to an anodic side of the power supply during piloting,” abstract).
Norris, figs. 4 and 6

    PNG
    media_image4.png
    754
    604
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    661
    450
    media_image5.png
    Greyscale

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Goldman to include, a negative connection for the electrode and a positive connection for the torch, in view of the teachings of Norris, by connecting the bimetallic element 10, as taught by Goldman, to a secondary power circuit 200, as taught Norris, because an anodic connection that includes the torch tip and the workpiece generates less radiated energy into the surroundings compared with an anodic connection that connects only to the workpiece; the anodic connection that includes the torch tip has the advantage of creating less noise in the power supply and the surrounding electronic systems in comparison to a connection without the torch tip; and because, since the secondary power circuit is contained within the plasma arc torch, the electromagnetic interference generated during arc starting is significantly reduced (Norris, column 1, line 24-column 2, line 17, and column 8, lines 7-21). 
Goldman/Norris do not explicitly disclose a rest state where the SMA starter element is in contact with the plasma tip.
However, in the same field of endeavor of plasma arch torches, Hirotsu teaches a rest state (the claimed “rest state” is construed by the examiner as the position the electrically conductive material 12 rests as shown in fig. 1a, prior to being deformed by the heat, which results in fig. 1b, described page 2, lines 38-42) where the SMA starter element (electrically conductive material 12) is in contact with the plasma tip (as shown in fig. 1a, the electrically conductive material 12 is in contact with the nozzle 12).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Goldman by placing the bi-metallic material directly in contact with the nozzle tip, in view of the teachings of Hirotsu, for the advantage of applying a main voltage across the gap between the nozzle side and the electrode which would preempt the need for a second and separate voltage source connected to the bi-metallic material, reducing the cost needed for a second voltage source (Hirotsu, page 2, lines 12 and 38-42).
Regarding claim 5, Goldman teaches wherein the SMA starter element (bimetallic strip 10 and auxiliary electrode 11, fig. 1) is not in contact with the plasma tip (“causing the bimetallic strip to bend away from the nozzle,” page 2, lines 42-43) and is not in contact with the plasma electrode when in the deformed state (“causes the auxiliary electrode to move away from the main electrode,” page 2, lines 76-77).
Regarding claim 7, Goldman teaches wherein the pilot arc is blown off the SMA starter element (“a main arc will be formed therebetween,” page 2, lines 48-49), through a plasma chamber (construed as the interior of the nozzle 3, fig. 1), and exits the orifice to generate the plasma stream of cutting plasma (“cutting apparatus,” page 1, lines 38-39), which is suitable for cutting metal (“metal welding and cutting processes,,” page 1, line 15).
Regarding claim 8, Goldman teaches the invention as described above but does not explicitly disclose wherein the SMA starter element is formed from copper-aluminum-nickel, nickel-titanium, or other alloys of zinc, copper, gold, and iron (Goldman does not describe whether the bimetallic element 10 is made up of a specific metal or alloy).
However, in the same field of endeavor of plasma arch torches, Hirotsu teaches wherein the SMA starter element is formed from copper-aluminum-nickel, nickel-titanium, or other alloys of zinc, copper, gold, and iron (“nickel-titanium alloy or copper-titanium-nickel alloy, which is a shape memory alloy, can be used,” page 3, lines 5-6).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Goldman by using a copper-titanium-nickel as one of the materials for the bi-metallic element, in view of the teachings of Hirotsu, because a 50%-20%-20% ratio of copper-titanium-nickel-3, respectively, has been shown to provide an arc transfer for the plasma ignition such that a thermal steady state is reached 20 seconds after the temperature of the alloy is above 80 to 85°C, which is an advantage when a nozzle with a larger diameter is used, e.g. from 3-5 mm to 16-20 mm, where the flow velocity of the plasma is slowed because of the larger volume requiring a longer ignition time as a result of the increased time need to reach a gas pressure of 10 ATM (Hirotsu, page 2, lines 14-27 and page 3, lines 7-15).
Regarding claim 10, Goldman teaches wherein the SMA starter element (bimetallic strip 10, fig. 1) is formed from a material exhibiting a two-way shape memory effect, and applying current to the SMA starter element in a first position causes the deformation to a second position (“a direct current of about 5 to 10 amp flows through the closed circuit, heating the auxiliary electrode and the bimetallic strip and causing the bimetallic strip to bend away from the nozzle,” page 2, lines 39-44) and cooling of the SMA starter element causes a return to the first position (“at the end of the welding operation, or at an involuntary cessation, the bimetallic strip will move the auxiliary electrode so as to reignite the arc when suitable conditions are restored,” page 2, lines 52-56).
Regarding claim 11, Goldman teaches 
a plasma electrode (electrode 2, fig. 1); 
a plasma tip (tip of nozzle 3, fig. 1) disposed concentrically around the plasma electrode and spaced from the plasma electrode by an annular gap (gap between nozzle 3 and electrode 2, fig. 1), the plasma tip including a distal wall (bottom circular edge of nozzle 3, fig. 1) that defines a distal end of the annular gap and includes an orifice (circular opening in the interior of the bottom of the nozzle 3, fig. 1) sized to constrain a stream of cutting plasma (“the arc is constrained to pass through a constricting nozzle together with a stream of gas,” page 1, lines 24-29; “cutting processes,” page 1, line 15) emanating from the plasma electrode (“from a nozzle,” page 1, lines 18-19; construed as also coming from the electrode 2 which is inside the nozzle 3, fig. 1); 
a gas distributor (tubular handle 4, fig. 1; provides gas, page 2, line 17) disposed between the plasma electrode and the plasma tip (the left end of the tubular handle 4 is disposed between the electrode 2 and the nozzle 3, fig. 1); and 
a shape memory alloy (SMA) starter element (bimetallic strip 10 and auxiliary electrode 11, fig. 1) extending from a proximal end (end of the strip 10 connected to nozzle 3, fig. 1) to a distal end (auxiliary electrode 11, fig. 1), the proximal end being coupled to the gas distributor (coupled through the main body 1, fig. 1) and the distal end extending axially into the annular gap between the plasma electrode and the plasma tip (as shown in fig. 1), wherein the SMA starter element is configured to deform, when heated, to a deformed state where the SMA starter element is spaced apart from the plasma tip so that a deformation of the SMA starter element moves the SMA starter element away from the plasma tip so that a pilot arc is drawn out in the consumable cartridge (“heating the auxiliary electrode and the bimetallic strip and causing the bimetallic strip to bend away from the nozzle, breaking the contact between the electrodes and forming an arc therebetween,” page 1, lines 79-83), the pilot arc being usable to initiate the stream of cutting plasma constrained by the orifice of the plasma tip (“a main arc will be formed therebetween,” page 2, lines 48-49).
Goldman does not explicitly disclose a consumable cartridge and configured such that a pilot arc is drawn out in the consumable cartridge, from a rest state where the SMA starter element is in contact with the plasma tip
However, in the same field of endeavor of plasma arch torches, Norris teaches a consumable cartridge (construed by the examiner as the consumable components 16, fig. 2; “the consumable components 16 comprise an electrode 100, a tip 102, a gas distributor 103, a third element 104, and a cartridge body 106,” column 4, lines 32-34) and configured such that a pilot arc is drawn out in the consumable cartridge (“Because a voltage is applied across the conductive insert 144 of the third element 104 and the electrode 100, a pilot arc is drawn between the conductive insert 144 and the electrode 100 as the gas flows therethrough,” column 7, lines 37-41; both the electrode 100 and the third element 104 are included in the consumable components 16); a SMA starter element (conductive inserts 144, fig. 6).
Norris, fig. 2

    PNG
    media_image6.png
    770
    440
    media_image6.png
    Greyscale


Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Hirotsu to include a consumable components 16 at the distal end of the torch head, in view of the teachings of Norris, for the advantage of using an insulated material for the cartridge body, which is capable of operating at relatively high temperatures; for the advantage of using replacing consumable components, where when components at the distal end are damaged, they can quickly be replaced, reducing the time the torch is offline due to needed repairs (Norris, column 4, lines 10-13 and column 5, lines 49-51 and column 8, lines 7-21).
Goldman/Norris do not explicitly disclose a rest state where the SMA starter element is in contact with the plasma tip.
However, in the same field of endeavor of plasma arch torches, Hirotsu teaches a rest state (the claimed “rest state” is construed by the examiner as the position the electrically conductive material 12 rests as shown in fig. 1a, prior to being deformed by the heat, which results in fig. 1b, described page 2, lines 38-42) where the SMA starter element (electrically conductive material 12) is in contact with the plasma tip (as shown in fig. 1a, the electrically conductive material 12 is in contact with the nozzle 12).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Goldman by placing the bi-metallic material directly in contact with the nozzle tip, in view of the teachings of Hirotsu, for the advantage of applying a main voltage across the gap between the nozzle side and the electrode which would preempt the need for a second and separate voltage source connected to the bi-metallic material, reducing the cost needed for a second voltage source (Hirotsu, page 2, lines 12 and 38-42).
Regarding claim 12, Goldman teaches wherein the gas distributor (tubular handle 4, fig. 1) is configured to direct a flow of gas into the annular gap between the plasma electrode and the plasma tip (page 2, lines 11-19).
Regarding claim 16, Goldman teaches wherein the SMA starter element (bimetallic strip 10 and auxiliary electrode 11, fig. 1) is not in contact with the plasma tip (“causing the bimetallic strip to bend away from the nozzle,” page 2, lines 42-43) and is not in contact with the plasma electrode when in the deformed state (“causes the auxiliary electrode to move away from the main electrode,” page 2, lines 76-77).
Regarding claim 18, Goldman teaches the invention as described above but does not explicitly disclose wherein the SMA starter element is formed from copper-aluminum-nickel, nickel-titanium, or other alloys of zinc, copper, gold, and iron (Goldman does not describe whether the bimetallic element 10 is made up of a specific metal or alloy).
However, in the same field of endeavor of plasma arch torches, Hirotsu teaches wherein the SMA starter element is formed from copper-aluminum-nickel, nickel-titanium, or other alloys of zinc, copper, gold, and iron (“nickel-titanium alloy or copper-titanium-nickel alloy, which is a shape memory alloy, can be used,” page 3, lines 5-6).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Goldman by using a copper-titanium-nickel as one of the materials for the bi-metallic element, in view of the teachings of Hirotsu, because a 50%-20%-20% ratio of copper-titanium-nickel-3, respectively, has been shown to provide an arc transfer for the plasma ignition such that a thermal steady state is reached 20 seconds after the temperature of the alloy is above 80 to 85°C, which is an advantage when a nozzle with a larger diameter is used, e.g. from 3-5 mm to 16-20 mm, where the flow velocity of the plasma is slowed because of the larger volume requiring a longer ignition time as a result of the increased time need to reach a gas pressure of 10 ATM (Hirotsu, page 2, lines 14-27 and page 3, lines 7-15).
Regarding claim 19, Goldman teaches wherein the SMA starter element (bimetallic strip 10, fig. 1) is formed from materials exhibiting a one-way shape memory effect or a two way shape memory effect (Goldman teaches using “5 to 10 amp flows” to “cause the bimetallic strip to bend away from the nozzle” page 2, lines 39-44 and then to return the strip “at the end of the welding operation,” page 2, lines 52-56; construed as being a two way shape memory shape effect).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Goldman (GB-1003250-A, referencing provided foreign version) in view of Norris et al. (US-9288887-B2) and Hirotsu et al. (JP-H05-36494-A, relying on the provided English translation for written disclosure and the official foreign version for drawings) as applied to claim 11 above and further in view of Sanders et al. (US-20170042014-A1). 
Goldman teaches the invention as described above but does not explicitly disclose wherein the consumable cartridge is a unitary cartridge so that the plasma electrode, the plasma tip, the gas distributor, and the SMA starter element are irremovably coupled together.
However, in the same field endeavor of plasma arch torches, Sanders teaches wherein the consumable cartridge is a unitary cartridge (“the consumable cartridge is a unitary component where the components of the cartridge are not individually serviceable or disposable,” para 0096) so that the plasma electrode, the plasma tip, the gas distributor, and the SMA starter element are irremovably coupled together (“the cartridge 104, which is a substantially unitary element, includes a cartridge tip comprising an electrode 108 (i.e., an arc emitter), a nozzle 110 (i.e., an arc constrictor) and a shield 114 disposed concentrically about the central longitudinal axis A,” para 0098; “In some embodiments, the cartridge 104 also includes a swirl ring 150 disposed about the longitudinal axis A,” para 0098; “the swirl ring 150 in the path of the plasma gas flow 900c can introduce a swirling motion to the plasma gas flow,” para 0129; the swirl ring is construed as the claimed “gas distributor”).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Goldman by using a unitary cartridge, in view of the teachings of Sanders, for the consumable components 16, as taught by Norris, because an integrated, cost-effective cartridge provides ease of use and shortens the time for installation into a plasma arc torch in comparison to installing or replacing each consumable component individually (Sanders, para 0005).
Allowable Subject Matter
Claims 4, 9, 15, and 22-24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and the 35 U.S.C. 112 rejections are overcome.
Claims 4, 15, and 24 are allowable because the prior art does not anticipate nor render obvious the combination set forth in the independent claims, and specifically does not show “wherein the SMA starter element contacts the plasma electrode when in the deformed state” where according to the independent claims, the “the SMA starter element is in contact with the plasma tip” in the rest state.  The closest prior art of record (Goldman/GB-1003250-A and Hirotsu/ JP-H05-36494-A) teach that the starter element is distanced from the plasma electrode while in the deformed state.
Claims 9 and 22-23 are allowable because the prior art does not anticipate nor render obvious the combination set forth in the independent claims, and specifically does not show “a first SMA starter layer extending longitudinally along a length of the SMA starter element; a second SMA starter layer extending longitudinally along the length of the SMA starter element, and a deformable material disposed between and connecting the first SMA starter layer and the second SMA starter layer,” where according to the independent claim “a deformation of the SMA starter element draws a pilot arc that extends at least partially through the annular gap between the plasma electrode and the plasma tip.”   The closest prior art of record (van den Ende / US 20180266401) teaches bidirectional actuators, but there is no mention in van den Ende of using bidirectional actuators in plasma torches.  
	Response to Argument
Applicant's arguments filed 12 October 2022 have been considered but are moot because the arguments do not apply to the new rejections of Goldman combined with Hirotsu and Norris.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERWIN J WUNDERLICH whose telephone number is (571)272-6995.  The examiner can normally be reached on Mon-Fri 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ERWIN J WUNDERLICH/Examiner, Art Unit 3761                                                                                                                                                                                                        12/2/2022
/SANG Y PAIK/Primary Examiner, Art Unit 3761